         Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.1 Filed 05/21/21 Page 1 of 10


                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF MICHIGAN
                                         (NORTHERN DIVISION)
                                                FILED - MQ
                                             May 2 1, 2021 10:37 AM            '-
                                            CLERK OF CO
                                      WESTERN DISTRICT
                                                       ~ R
                                          U.S. DISTRICT CO if
                                                                      ~~
                                                                         ~cer  :ii...,
MICHAEL ..CREVNOLOS,                  BY:~      SCANNED BY: _ _       ~_10''
          Plainti f f ,

                           The scanned version of this document represents
                                                                                                           - ---~-
                                                                                                    Case No:


v.                         an exact copy of the original as submitted to the                               Complaint And
                           Clerk’s Office. The original has not been retained.
                                                                                                               Jury Demand

Rebecca Horrocks-PC,

Erica Huss-Warden,                                            2:21-cv-104

__________________
                                                              Janet T. Neff - U.S. District Judge
          Defendant(s ).                                      Maarten Vermaat - Magistrate Judge
                                                    /




                                                  JURISDICTION:

      This is a civil action authorized by 42 U. S.C. § 1983, to redress the deprivation
under the color of law of rights secured by the Constitution of the Un i ted States .                                 This
Court has jurisdiction under 28 U. S. C. §§ 1351 and 1343 (a)(3).



                                               PREVIOUS LAWSUITS:

       This Plaintiff has no prior or current civil actions , pending before this Court
between thes . parttHa:


                                                        ::>ARTIES:

                                                        Plaintiff

                          Michael McReynolds
                          #81 9981
                          Marquette Branch Prison
                          1 960 U. S. Highway 41 South
                          Marquette , Michigan 4 9855
                  Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.2 Filed 05/21/21 Page 2 of 10



                                                  Defendant:

           Oefendant(s) are being sued in their individual capacities:

        (0)(1)- Rebecca Horrocks- PC
                Marquette Branch Prison
                1960 U.S . Hwy 41 . South
                Marquette , Michigan 49855

        (0)(2)- Erica Huss-Warden
                Marquette Branch Prison
                1960 U. S. Hwy 41. South
                Marquette , Michigan 49855


                                              STATEMENT OF CLAIMS:


                Plaintiff-McReynolds claims that PC Rebecca Horrocks , and Warden Erica Hus have
violated the Ei ghth Amendment to the United States Constitution.                   As both Defendants
have been Deliberately Indifferent towards                 this   Plaintiff contracting the COVID-19
Virus .           Plaint! ff- -lcReynolds claims that PC Rebecca Horrocks has violated the First
Amendment to the United States Constitution .                 y Retaliating agains t this Plaintiff for
making verbal complaints , and filing grievances against her and he r colleagues .


                                              STATEMENT OF FACTS:


          1 . ) After a Unit disturbance in Neebish Unit, at the Chippewa Correctional Facility
11   URF 11 •

                2.) The Prisoner, who shall be referred herein after as the "Plaintiff", was
tranferred upstate to Marquette Branch Prison .

                3.)   The   Prisoners who   participated in    the Neebish disturbance,   was held in
administrative segregation.

          4.) Plaintiff-McReynolds, was not part of the Neebish disturbance.            But was held in
the same unit at Marquette . "C-Unit."

           5.) Thi s Neebish disturbance took place on September 13 , 2020.         This Plaintiff and
39 other inmate5 were trar1sferred to Marquette Branch Prison the following day.




                                                      2.
           Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.3 Filed 05/21/21 Page 3 of 10


     6.) Upon arrival at the facility, Warden Erica Huss, who shall be referre d herein
after as Defendant-Huss.              Told the inmates that COVID-19 testing would be s tarted on
Thursday, September 17, 2020.

     7.) However, jus t two (2) days later on September 19, 2020.                    An Inmate (Harrison),
became sick inside the Unit.              He wa s quarantined nearly ( 8 ) days , but then returned to
the Unit.

     8 .) Plaintiff claims that half of "C''-Unit was general population.                  Which the other
half of the unit was classified to administrative segregat·on.

       9.) On Thursday October 1 , 2020, as this Plaintiff was classified to general
population in    11   c· 1 -Unit.   The third mass testing was done in   11   C11 -Unit.

    10.) The majority of inmates in Ad. Seg refused their tests.                      While this Plaintiff
did ta ke the COVID-19 test.

     11.) Plaintiff spoke with PC-Horrocks, on October 5 , 2020, who s hall be referred
herein after, as Defendant-Horrocks.

    1 2.) Plaintiff stated , "Why am I bP.ing hou~i,?d with inmates who are on quarantine
status.".

    13.) Defendant-Horrock s , stated, "You were brought up here as part of an incident
that t ook place at the Chippewa Factltty. 11 •

    14.) Pla i ntiff stated, "But inmates are being confirme d positive for the CO VID-19
Virus.".

   15.) Plaintiff fur t her stated , "I'm being housed with positive inmat 0 s 11 , "In an open
bar setting, and not to mention the Unit fan is left on all day.".

   16.) Defendant-Horrocks, stated, "This is being ran by higher - ups, there ls nothing
I can do about i t . ·1 •

    17.) Plaintiff stated, "You will just leave me h~rP ?" ''Doesn 't the D.O.M. instruct
that negative inmates will be separat e d from the positive inmateR?".

     1 B.) Defendant-Horrock s , stated , "This is the part where I tell yo u to file a
grievance.".

   19.) Plaintiff claim that Defendant-Horrocks walked off without any further comments.

    20.) Plainti ff filed a grievance, which received a grievance identifier number:~
!Q_-1.Q.-~-~: Which was exhausted on March 31, 20?1.                   [See Step I Grievance , dated
recei ved 10-12-2020, under Appendix (A)).


                                                    3.
         Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.4 Filed 05/21/21 Page 4 of 10

   21.) Around October 6, 2020, Inmate Harrison, 11.1ho was returned to      11   C11 Unit, was found
non-responsive in hi s cell.   And later confirmed positive with the COVID-19 Virus.

   22.) Plaintiff claims around the same time, Inmate Wade #840242, and Maghee #86 71 63 ,
were confirmed positive, and was left in "C" Unit for over (72) hours,

    23.) Plaintiff-McReynolds , claims that on October 9, 2020.            Plaintiff spoke with
Defendant-Hocrocks .

   24 .) Plainti ff stated , "I see those inmates who were recently confirmed fo r th~ COVIO
Virus , some are being transferred" , "But, why I'm still being left here.".

   25.) Defendant-Horrocks , abruptly stated , "Did I not tell you to file a grievance .".

   26.) Plaintiff stated , "That I hav e already done" , "But that doesn't change the fact
that the D.O.M says I'm t o be separated from the inmates who are positive with the
COVID-1 9 Virus.".

    27.) Defendant-Horrocks , stated , "Llke I keep telling you, Mr. McReynolds , that is
what grievances are for . ".

   28.) Plaintiff claims the very next day , on Octo ber 1 0 , 2020 , around 7:30pm, inmates
who we re confirmed positive for the COVID-19 Virus , who were from different units , were
placed in   11   C11 Unit .

    29 .) Plaintiff-McReynolds, claims   11   48 11 hours later on October 12, 2020.      A regist er
nurse told this Plaintiff that I had tested positive for the CDVID-19 Virus.

   30.) Plaintiff f iled another grievance identifier number: MBP/20-.J..Q.-139 5-278 :         Which
was exhausted on March 31, 2021. ( See Step I Grievance Dated Received 1 0-22 - 2020, Under
Appendix (8)]

    31 . ) Plaintiff-McReynolds , c laims on October 13,     2n2 □.   Pl~lntiff again spoke with
Defendant - Horrocks .

   32 .) Plaintiff stated , now that I'm confirmed positi ve for the virus.           I'm on L.O. P.,
r.an you contact my family, my emergenc y contact ?.

   33 .) Defendant- Horrocks stated , "For what reason would I do that ."

    34,) Plaintiff stated , "For the reas on of informing my family, like the kits I just
handed yo u sa ys. "

   35,) De f endant - Horrocks stated , "L~ere do you think yo u a r e ~ t?", "You have filed two
grievances against me ," " And now you want me to con tact your family." "What !" "Why don't




                                                4.
         Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.5 Filed 05/21/21 Page 5 of 10



you do it?".

   36.) Plaintiff stated, "I'm on L.O.P., you have turned my phone and JPay off.".

   37.) Defendant-Horrocks stated, "You have been complaining since day one . " "Maybe you
should have thought about that beforehand.".

   38.) Plaintiff stated Per Policy and DOM. I get one phone per week, becaus e of the
current pandemic, And my JPay Mail is brought to me ." "So why are they off?" .

   39.) Defenadnt-Horrocks stated, "They are off because you are on L.O.P., and they are
privileges"    "These are          the   things    you    should have thought about before you file
grievances Mr. McReynolds. 11 •

   40.) Plaintiff stated, "So because I have fil ed grievances , and •.. "

    41.) Defendant-Horrocks stated, "And you are on L.O .P., you know what I'm about to


    42.) Plaintiff-McReynolds filed yet another gri vance, which received a grievance
identifier number: MBP/20-.!.Q.-1492-1E,,            Which was exhausted on March 3, 2021. (See Step
I Grievance Dated Received 10-24-2020, Under Appendix (C)].

   43.) Plaintiff, ten (10) days later, spoke with Defendant-Huss , while making a round
in "C" Unit.

    44.) Plain ti ff stated, "Why would you allow me to be houserf in a CDVID quarantine
unit, back when I was negative."

   45.) Defendant-Huss stated , "It wouldn't have mattered, if I would have moved you,
becaw3- the whole facility was infected." "You was bound to catch the virus anyway." .

   46.) Plaintiff stated, "So you just left me aro und other inmates who were positive
for the virus. 11   ·,   And that i.s yo ur reas oning. 11 •

   47.) Defendant-Huss stated , "The COVID virus is just like the flu, you will be fine . "

   48.) Plaintiff stated, "I don't understand why this is not being handled seriously . " .

    49.) Defendant-Huss stated , "Logistically, I can't ride you all dot.tin state , "Just
because you catch CDVID.".

   50.) Plaintiff stated,           " □ .k.",   "But you could have seperated me , from the people who
had contracted the Covid Virus."

   51.) Defendant-Huss stated, "And put you whe r~ Mr. McReynolds." .



                                                         s.
            Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.6 Filed 05/21/21 Page 6 of 10

    52.) Plaintiff stated , "So just leave me here until I catch the virus, and see what
happens.''.

   53.) Defendant-Huss stated , "Pretty much" •.. and walked off.

       54 .) Plaintiff grieve d this matter at step I! under grievance: MBP/~-1.Q.-.111Q.-~.
Exhausted on February 25, 2021 . [See Step IT Grievance Dated received 11-2-2020, Under
Appendix (D)).



                                                Cause of Action (I):
                                 Eighth Amendment Constitutional Violation
                                          "Deliberate Indifference "



A) Objective Component:

       55.) Plaintiff claims tha t          the CDVID-1 9 Viru s poses a significant ri.sk to this
Plaintiff's health.

   56 .) Plaintiff .laims that the threat of COVID-19 Virus is widely known.


B) Sub ject ive Component:

        57.)     Pl a inti ff   claims   that    Defendant ( s)   Horrock 3 and    Huss     are    aware of the
seriousness of the COVID-19 Virus as the risk is obvious.

    58 .) Plaintiff clatms that Defendant(s) Horrocks and Huss, knew or should have known
that    placing positive          inmates with      the COVID-19 Virus ,      around this          Plaintiff was
directly exposing this Plalntiff to the dead ly virus .

        59 .)    Plaintiff      claims   that     Defendant(s)    Horrocks   and   Huss ,    did not      respond
reas on ab ly.     As the Defendant ( s) did not quaranttne or isolate the positive inmates from
the negative inmates .           Exposing this Pl~intiff directly to the CDVID-19 Virus.

        60 .)    Plaintiff c l aims      that    Defendant(s )    Horrocks   and Huss ,     did not respopnd
reasonably.         As Defendant ( s) left or failerl to tranfer out the positi ve inmates , after
the y were confirmed positive with t he COVID-19 Virus,

        61 .)    Plaintiff      claims   that     Defendant(s)    Horrocks   and   Huss,     did    not   res pond
reasonably .         As Defendant ( s)    transferred in "C-Uni t" other inmates from around the
Compound who were positive with COVID-19 Virus.                   Again , directly exposing this Plaintiff
to the COVID-1 9 Virus .


                                                         6,
          Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.7 Filed 05/21/21 Page 7 of 10


      62.)    Plaintiff   claims   that   Defendant(s)    Horrocks    and   Huss ,     did not   respond
reasonably.      As the Defendant(s) did not follow the DOM 2020-30RV "Qua rantine and Com of
Sick Prisone rs .


                                       Cause of Action (II):
                            First Amendment Constitutional Violation
                                            "Retaliation"


A) Protected Conduct:

      63.)    Pl a inti ff c l aims that he was engaged in protected conduct,               i.e ., filing
grievances , a nd maki ng verb al complaints.


B) Adverse Actions:

     64 . ) Pl a inti ff cla ims that Defendant-Horrocks , took t he following adve r:-s e action .
That is Defendant-Horrocks turned off Plaintiff's phone , and JPay devices.


C) Proximity:

     65 . ) Plain ti ff claims that while engagerl in the protected conduct.                 The adverse
action of Defendant-Horrocks, wa s done in direct response.

   66 .) Plaintiff cla i ms t hat the actions of Defendant- Horrocks , was des ign to deter and
punish   thi s   Plaintiff for     utilizing   the    grievance   process   and      for   ma king verbal
complaints.



                                          Relief Requested:


         Wherefore ,   Plainti ff - McReynolds , respectfully requests that this Court enter
Judgme nt :

   67 . ) Granting Plaintiff Comensatory Damages fro m both Defendant(s) Horrocks and Huss ,
for violating Plain ti ff ' s Eighth Amendment Constitu t ional Rights jointly and severally
in the amount that excess $50,000. 00 •

    68 .) Granting Plainti ff Compensatory Damages from Defendant-Horrocks , for violating
Plaintiff's First Amendment Constitution al Rights i n an amount that excess $25 , 000. 0 0           •



   69.) A Jury Trial on all issues triable by a jury.


                                                 7.
              Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.8 Filed 05/21/21 Page 8 of 10


   70.) Plain ti f f 's Cost in this suit .

   71.) Any relief thi s Cou t deems, just, proper, and equitable on Plaintiff's behalf.



Dated:   S ; /'?; 2021

                                              Verification


         I,    Michael McReynolds, declr:1.rPfi c-ind   --. 1- Fi t ,• ;, :J11d ?I."   the penalty of per jury to 28
U.S .C. § 1746, that the above statements are true and correct.


Dat ed : ~ / lf/2021




                                                        B.
Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.9 Filed 05/21/21 Page 9 of 10
Case 2:21-cv-00104-JTN-MV ECF No. 1, PageID.10 Filed 05/21/21 Page 10 of 10
